Matter of Robinson v Erie County Dept. of Social Servs. (2020 NY Slip Op 00727)





Matter of Robinson v Erie County Dept. of Social Servs.


2020 NY Slip Op 00727


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND BANNISTER, JJ.


130 CAF 18-02172

[*1]IN THE MATTER OF PAMELA ROBINSON, PETITIONER-APPELLANT,
vERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, RESPONDENT-RESPONDENT. 


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.
NICHOLAS G. LOCICERO, BUFFALO, FOR RESPONDENT-RESPONDENT.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JANE I. YOON OF COUNSEL), ATTORNEY FOR THE CHILDREN. 
DOMINIC PAUL CANDINO, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered May 9, 2018 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition with prejudice. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court